MEMORANDUM OPINION

PER CURIAM.
Defendant appeals from his conviction by a jury of murder first degree, seven counts of assault first degree, and eight counts of armed criminal action, all occurring during a drive-by shooting. He was sentenced to life imprisonment without parole and an additional 390 years. The verdict is supported by the evidence, no error of law appears, and an opinion would have no precedential value. The parties have been furnished with a state*585ment setting forth the reasons for our decision.
Judgment affirmed. Rule 30.25(b).